DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the Preliminary amendment filed on 1/08/2021
Claims 1-30 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. US 20200107373 A1 hereinafter Roy (see PCT/US2018/037546), in view of Harada et al. US 2019/0045458 A1 hereinafter Harada. 

Regarding claim 1. Roy discloses A method of wireless communication, comprising: 
obtaining, by a user equipment (UE), a random access indication identifying one or more random access occasions, [0232]-[0235], wireless device (WTRU) obtains/receives RACH occasions (e.g. consecutive RACH occasions), (see RA-RNTI); 
performing, by the UE, a listen before talk (LBT) procedure prior to at least one of the one or more random access occasions, [0233], [00247]; A WTRU determines RA-RNTI, for example, based on an RA-RNTI window in which it may transmit a preamble; the WTRU performs a listen before talk (LBT) procedure (determination of whether a channel may be unused (e.g. LBT) before/prior to transmitting an RA preamble; and 
determining, by the UE, a failure in a random access procedure based on a set of LBT failures associated with the LBT procedure over a predetermined window, over a random access window, failure of the random access (RA procedure may be considered unsuccessfully completed due to failure of the LBT; for instance, [0257] discloses set of LBT failures/number of failed attempts based on determined window/a range that a WTRU may choose [0257].
Roy does not explicitly disclose a predefined window.
Although, Roy discloses LBT procedure over RA-RNTI window, see [0232] for, an RA-RNTI window may be or may include a set of (e.g. consecutive) time periods (e.g. frames, subframes, or slots) that may span multiple frames. An RA-RNTI window may be or may include a set of RACH occasions (e.g. consecutive RACH occasions) that may have different time and/or frequency allocations, Roy does not explicitly disclose a predefined window.
	Harada discloses LBT procedure in a predefined window, see abstract, [0015] and [0138]; LBT procedure in predetermined subframe (predetermined subframe/window).
	Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Roy with Harada to provide transmitting operation even if communicating using a carrier to which LBT is set, see abstract.

Regarding claim 16. Roy discloses An apparatus configured for wireless communication, the apparatus comprising: at least one processor; and; a memory coupled to the at least one processor, wherein the at least one processor is configured to: obtain, by a user equipment (UE), a random access indication identifying one or more random access occasions, [0232]-[0235], wireless device (WTRU) obtains/receives RACH occasions (e.g. consecutive RACH occasions), (see RA-RNTI); 
perform, by the UE, a listen before talk (LBT) procedure prior to at least one of the one or more random access occasions, [0233], [00247]; A WTRU determines RA-RNTI, for example, based on an RA-RNTI window in which it may transmit a preamble; the WTRU performs a listen before talk (LBT) procedure (determination of whether a channel may be unused (e.g. LBT) before/prior to transmitting an RA preamble; and 
over a random access window, failure of the random access (RA procedure may be considered unsuccessfully completed due to failure of the LBT; for instance, [0257] discloses set of LBT failures/number of failed attempts based on determined window/a range that a WTRU may choose [0257].

Roy does not explicitly disclose a predefined window.
Although, Roy discloses LBT procedure over RA-RNTI window, see [0232] for, an RA-RNTI window may be or may include a set of (e.g. consecutive) time periods (e.g. frames, subframes, or slots) that may span multiple frames. An RA-RNTI window may be or may include a set of RACH occasions (e.g. consecutive RACH occasions) that may have different time and/or frequency allocations, Roy does not explicitly disclose a predefined window.
	Harada discloses LBT procedure in a predefined window, see abstract, [0015] and [0138]; LBT procedure in predetermined subframe (predetermined subframe/window).
	Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Roy with Harada to provide transmitting operation even if communicating using a carrier to which LBT is set, see abstract.

Allowable Subject Matter
Claims 2-15 and 17-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        3/15/2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414